Citation Nr: 9907767	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-04 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for a right leg 
disability, currently rated at 30 percent.

2.  Entitlement to a higher evaluation for post-traumatic 
headaches, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) which continued a 30 percent 
evaluation for a right leg disability and which granted 
service connection and assigned a noncompensable evaluation 
for post-traumatic headaches.  A later rating decision 
granted a 10 percent evaluation for post-traumatic headaches.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's right leg disability is manifested by 
incomplete peroneal neuropathy, atrophy, loss of strength, 
1/4" shortening, pain and tenderness, weakened movement of the 
right ankle, excessive fatigue and some incoordination.

3.  The veteran's post-traumatic headaches are not productive 
of objective manifestations or of prostrating attacks 
occurring once a month.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a right leg disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14,  
4.55, 4.56, 4.73a, Diagnostic Code 5311 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for post-traumatic headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.124a, 
Diagnostic Code 8045 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Right Leg Disability

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1998).  All reasonable doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).

The record shows that the RO granted service connection for 
residuals of fracture right tibia and fibula with neuropathy, 
incomplete, right peroneal nerve, with incomplete right foot 
drop, and assigned a 30 percent evaluation from April 1985.  
The RO has maintained the 30 percent evaluation in subsequent 
rating decisions, including the most recent August 1997 
decision.

Service medical records show that the veteran sustained a 
fractured right tibia and fibula when an automobile struck 
him in July 1980.  The Medical Board report of August 1981 
diagnosed the veteran with closed fracture, right tibia and 
fibula.  Physical examination at the time showed a walking 
cast on the right lower extremity with acceptable alignment 
and intact neurocirculatory status.  There appeared to be 
fibular healing and early callus formation.

The veteran was afforded his first post-service VA 
examination in March 1982.  The veteran reported having worn 
a cast on his right leg for nine months.  He complained of 
problems with his right leg, knee, and ankle.  The examiner 
observed that the veteran used a cane to ambulate and that he 
walked with a mild to moderate right limp.  The examination 
of the right knee showed full range of motion, with some pain 
at extreme flexion, no instability, and a little quadriceps 
atrophy and weakness.  There was palpable and visible 
deformity of the right leg junction middle and distal third 
with prominence of the proximal end of the fracture site 
medially.  Upon examination of the right ankle, dorsiflexion 
was to 10 degrees, plantar flexion to 20 degrees, and 
inversion and eversion to 10 degrees.  There was no joint 
swelling, crepitus, erythema, deformity, or tenderness.  The 
right leg was slightly shorter than the left, causing a right 
pelvic tilt and lumbar scoliosis.  The strength of the right 
lower extremity was three-fourth that of the left.

The veteran appeared at a hearing before the RO in June 1985 
and testified that his right leg was injured when an 
automobile struck him from behind while in service.  He 
complained that he presently had pain and swelling of the 
leg.

The veteran was afforded another VA examination in October 
1986.  The veteran complained of loss of feeling in his right 
foot and ankle and difficulty raising the right foot when 
walking.  The examiner observed that the veteran had a right 
steppage and antalgic gait when ambulating without the 
assistance of a cane.  Coordination, reflexes, and motor 
control of the lower extremities were within normal limits.  
The right ankle had limited range of motion, with 
dorsiflexion to 0 degrees and plantar flexion to 30 degrees.  
The examiner commented that the limitation of motion appeared 
to be secondary to impairment of the right deep peroneal 
nerve.  The examiner found a sensory deficit secondary to the 
callus formation in the right distal tibia-fibula region.  
The sensory deficit along the dorsum of the right ankle and 
foot involved pain, pressure, fine touch, and vibration.  
Incomplete anesthesia and right foot drop were present.  
Motor control of the musculature was impaired secondary to 
the damage to the deep peroneal nerve.

The veteran underwent an orthopedic and neurologic VA 
examination in September 1988.  The veteran complained of 
pain, swelling, and numbness in the right lower leg and 
ankle.  He also reported a permanent patch of numbness above 
the right ankle and problems with walking because of the 
shortened right leg.  Upon examination of the right lower 
extremity, the examiner noted that the callus from the 
fractured bone could be palpated on the medial side of the 
tibia.  In addition, there was slight lacking of full 
extension of the leg at the knee, no discernible movement of 
the foot at the ankle either in dorsiflexion or plantar 
flexion, but reasonably adequate flexion and extension 
movement of the toes.  Deep tendon reflexes at the patella 
and Achilles tendon were absent.  The x-ray report showed a 
normal right knee and ankle and healed fractures in the mid 
third of the tibia and fibula, with moderate lateral 
displacement of the distal tibial fragment and slight 
angulation at the tibial fracture site apex posterior.  
Diagnoses included right peroneal nerve palsy with complete 
foot drop and incomplete neuropathy.

The veteran presented for another VA examination in January 
1991.  He complained of increasing pain and aggravation with 
prolonged standing.  He reported that he sometimes limped and 
could no longer jog or play sports.  The examiner made 
objective findings of hyperostosis with slight deformity and 
tenderness at the site of the fracture, slight antalgic gait 
with no obvious foot drop, inability to walk on toes due to 
pain, and decreased strength of the plantar and dorsiflexors 
of the toes and ankle.  The examiner offered a diagnosis of 
status post right tibia and fibular fractures with residual 
pain and incomplete right peroneal nerve neuropathy.

Another VA examination was performed in April 1993.  The 
veteran presented with complaints of continuous pain in his 
leg, with numbness, tingling, and stiffness running into his 
foot.  Examination showed a normal right knee and full range 
of motion of the ankle as to dorsiflexion and plantar 
flexion.  Subtalar motion, however, was slightly limited.  
Strength and sensation were described as normal and intact.  
There was a slight step off at the site of the previous 
fracture of the tibia and fibula but there was no pain to 
palpation and no movement with stressing the site.  The x-ray 
showed a completely healed fracture and excellent alignment 
of the tibia and fibula.

VA Hospital records from April 1993 reveal a bony swelling of 
the right leg that was mildly tender to the touch.  There was 
normal muscle bulk, power, and tone.  Sensation and reflexes 
were normal and the veteran walked with a normal gait.  The 
physician believed that the pain in the right leg was most 
likely due to bony tenderness from the hypertrophic bony 
union.

The veteran underwent another VA examination in March 1997.  
The veteran complained that his right knee and ankle ached 
intermittently depending upon the weather and the amount of 
time he stood on his feet.  He reported the occurrence of 
daily pain at the fracture site that was aggravated by 
walking, lifting, and climbing.  He claimed that he could not 
walk beyond half of a mile, and that he experienced an 
occasional dead feeling at the fracture site, as well as 
reduced strength.

Objective findings included a normal gait, the ability to 
walk on heels and perform a squat, complaints of pain with 
toe walk, no obvious foot drop, slight tenderness at the 
fracture site, swelling due to underlying calluses, and no 
angular deformity.  Range of motion for the right knee was to 
125 degrees.  As to the right ankle, active range of motion 
for dorsiflexion was to 15 degrees, plantar flexion to 20 
degrees, eversion to 10 degrees, and inversion to 15 degrees.  
Passive range of motion was 5 to 10 degrees greater but the 
veteran screamed with pain.  Ankle and knee jerks were brisk 
and equal bilaterally, with no muscle atrophy of the leg, but 
with strength considerably impaired.  There was a dull 
response to pinprick stimulation at the lateral aspect of the 
distal half of the right lower leg.  The examiner noted that 
the right distal lower leg had objective evidence of pain and 
tenderness and that the right leg exhibited some weakened 
movement at the ankle, excessive fatigue and some 
incoordination.  The x-rays of the right knee and lower leg 
were normal other than for evidence of a well-healed fracture 
at the mid shaft of the tibia and fibula.  The examiner 
diagnosed the veteran with a healed closed fracture of the 
distal fibula and tibia of the right lower leg with 
residuals, including incomplete peroneal neuropathy.

The veteran's right leg disability has been awarded a 30 
percent schedular evaluation pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5311 (1998).  Under this Diagnostic Code, 30 
percent is the highest evaluation available and represents 
severe impairment of Muscle Group XI.  A severe disability of 
muscles requires findings such as a deep penetrating wound, 
shattering bone fracture, open comminuted fracture with 
extensive debridement, severe impairment of strength, 
endurance, or coordination, visible or measurable muscle 
atrophy, or diminished muscle excitability to pulsed 
electrical current.  38 C.F.R. § 4.56(4) (1998).

Alternatively, the veteran's disability could be rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8521 (1998).  This 
Diagnostic Code provides a 30 percent rating for severe, 
incomplete paralysis of the common peroneal nerve and a 40 
percent rating for complete paralysis of the peroneal nerve; 
foot drop and slight droop of first phalanges of all toes, 
cannot dorsiflex the foot (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes. 
Recent medical reports indicate that veteran's right leg 
disability is manifested by incomplete peroneal neuropathy, 
atrophy, loss of strength, 1/4" shortening, pain and 
tenderness, weakened movement of the right ankle, excessive 
fatigue and some incoordination. However, foot drop or other 
indicia of complete paralysis of the peroneal nerve have not 
been reported; therefore, a 40 percent evaluation under 
Diagnostic Code 8521 is not in order.

In summary, the Board finds that the RO correctly evaluated 
the veteran according to the muscle injury criteria and 
appropriately granted the veteran the maximum evaluation 
pursuant to that criteria.  The veteran has been afforded 
numerous VA examinations and the symptomatology and objective 
findings related to his right leg disability have not been 
completely consistent.  However, considering the medical 
evidence as a whole and granting the veteran the benefit of 
the doubt, the Board finds that the veteran's disability 
represents a severe muscle group injury, including impairment 
of the peroneal nerve and limitation of motion. The Board 
also notes that disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, and the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14 (1998). 
The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1-4.14,  4.55, 4.56, 4.73a, Diagnostic Code 5311


II. Post-traumatic Headaches

The record shows that the RO granted service connection for 
post-traumatic headaches in an August 1997 rating decision.  
The RO assigned a noncompensable evaluation effective from 
December 1996.  In a subsequent rating decision in August 
1997, the RO increased the evaluation to 10 percent effective 
from December 1996.

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the veteran 
filed a Notice of Disagreement to the initial August 1997 
rating decision.  Therefore, it is an original claim placed 
in appellate status by a Notice of Disagreement taking 
exception with the initial rating award.  Accordingly, the 
claim must be deemed well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and VA has a duty to 
assist the veteran in the development of facts pertinent to 
that claim.  See Fenderson v. West, No. 96-947, slip op. at 
21 (U.S. Vet.App. Jan. 20, 1999) (applying duty to assist 
under 38 U.S.C.A. § 5107(a) to initial rating claims); cf. 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (increased 
ratings claims).  The Board finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for an equitable resolution of the issues on appeal has been 
obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Fenderson, slip op. 
at 19-21, citing Goss v. Brown, 9 Vet.App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet.App. 88, 98 (1996); Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (1998) 
(ratings to be assigned in the light of the whole recorded 
history).

Service medical records show that the veteran incurred 
injuries, including a deep scalp laceration, in an automobile 
accident in July 1980.  The veteran was hospitalized for 
approximately one month and his diagnoses included closed 
head trauma.  It was noted that he apparently was not 
unconscious following the accident and that the x-ray of the 
skull was within normal limits.

At a hearing before the RO in June 1985, the veteran 
testified concerning the automobile accident in service.  He 
alleged that he was unconscious following the accident and 
that he awoke in the emergency room.  He stated that his head 
went through the windshield of the car and that his 
laceration required about 13 stitches.  Thereafter, he 
suffered from headaches.

At a VA examination in October 1986, the veteran gave a 
history of sustaining a cerebral concussion due to a motor 
vehicle accident in service and receiving 14 sutures to the 
right parieto-occipital region of his head.  He complained of 
chronic headaches since the injury.  The veteran described 
two different types of headaches and claimed that they had 
become more severe and frequent.  He described aura and 
visual disturbances before the onset of a headache and 
vertigo, nausea and photophobia accompanying the headaches.  
Neurological examination was negative, with equilibrium, 
coordination, reflexes, and motor control within normal 
limits.  The veteran was diagnosed with post-concussive 
headaches, with a normal EEG.

In April 1993, the veteran was admitted to the VA Hospital 
for evaluation.  He described his headaches as dull and 
aching, maximum over the occipital area with occasional 
radiation to the temporal area bilaterally.  He reported no 
associated photophobia, phonophobia, nausea, or vomiting with 
the headaches.  He reported that Tylenol relieved the 
headaches.  The medical impression was that the headaches 
were highly suggestive of post-traumatic cephalgia which is 
sequela of concussion.

The veteran underwent another VA examination in March 1997.  
History was recorded as closed head trauma and stitches in 
service with no loss of consciousness.  The veteran reported 
intermittent headaches since that time, occurring two to 
three times a week and lasting two hours.  He received no 
medical care for the headaches and medicated himself with 
Advil.  The examiner rendered a diagnosis of history of 
recurrent chronic post-traumatic headaches from closed head 
injury with healed laceration of the right occipital scalp.  
The examiner stated that, in her opinion, the chronic 
headaches that the veteran complained of were more than 
likely due to the closed head trauma sustained in service.  
However, with no medical evidence of continuity or chronicity 
of the headaches, she was unsure of their significance.

The veteran's post-traumatic headaches have been awarded a 10 
percent schedular evaluation pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (1998), which allows for a maximum 
evaluation of 10 percent for brain disease due to trauma 
under Diagnostic Code 9304.  This Diagnostic Code provides 
for a maximum of 10 percent for purely subjective complaints 
such as headaches, dizziness, and insomnia.  Ratings in 
excess of 10 percent for brain disease due to trauma are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.

A higher evaluation is possible under Diagnostic Code 8100 
which provides a 10 percent rating for migraines with 
characteristic prostrating attacks averaging one in two 
months over last several months, and a 30 percent rating for 
migraines with characteristic prostrating attacks ocurring on 
an average once a month over last several months.  However, 
while the record shows that the veteran suffers from 
headaches intermittently, there is no medical evidence of 
prostrating attacks ocurring once a month.  Furthermore, as 
the veteran's headaches have been attributed to an in-service 
head injury, the Board believes that they are more 
appropriately rated under Diagnostic Code 8045.

In summary, the veteran has complained of intermittent 
headaches following service.  However, while the medical 
examiners have attributed these headaches to his in-service 
injury, they have not made any objective findings of 
disability.  The headaches do not appear to be especially 
severe or incapacitating, as the veteran has not sought 
medical treatment and has taken non-prescription pain 
medication for relief.  Therefore, the evidence of record 
does not support a higher evaluation and the benefit on 
appeal must be denied. Again, the evidence is not so evenly 
balanced that there is doubt as to any material issue. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.124a, 
Diagnostic Code 8045.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
right leg disability or post-traumatic headaches have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization. The record 
reveals that the veteran works part-time at a VA medical 
facility. It is not shown, however, that either disability at 
issue markedly interferes with his employment. In the absence 
of such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) (1998) are not met.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for a right leg 
disability is denied.

An evaluation in excess of 10 percent for post-traumatic 
headaches is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


